                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


RICKY WHEELER, personally and as the
Special Administrator of the Estate
of GRETCHEN A. KONRAD, deceased,
and as the father and natural guardian of
L.W., a minor,
              Plaintiff,

       vs.                                              No. 17-2249-JTM

UNITED STATES OF AMERICA,
            Defendant.




                            MEMORANDUM AND ORDER



       Gretchen Konrad went to the Irwin Army Community Hospital on April 29, 2015,

where she delivered an infant by C-section the following day. Konrad, however, died the

same day, and her husband instituted this negligence action under the Federal Tort

Claims Act, alleging, among other things, that IACH should have transferred Konrad to

another hospital, such as Topeka Stormont Vail or the Kansas University Medical Center

(KU). The United States has moved for summary judgment on the failure-to-transfer

claim, arguing the plaintiff has failed to provide expert testimony to support such a claim.

       Summary judgment is proper where the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show there is no

genuine issue as to any material fact, and that the moving party is entitled to judgment
as a matter of law. Fed.R.Civ.P. 56(c). In considering a motion for summary judgment,

the court must examine all evidence in a light most favorable to the opposing party.

McKenzie v. Mercy Hospital, 854 F.2d 365, 367 (10th Cir. 1988). The party moving for

summary judgment must demonstrate its entitlement to summary judgment beyond a

reasonable doubt. Ellis v. El Paso Natural Gas Co., 754 F.2d 884, 885 (10th Cir. 1985). The

moving party need not disprove plaintiff's claim; it need only establish that the factual

allegations have no legal significance. Dayton Hudson Corp. v. Macerich Real Estate Co., 812

F.2d 1319, 1323 (10th Cir. 1987).

       In resisting a motion for summary judgment, the opposing party may not rely

upon mere allegations or denials contained in its pleadings or briefs.           Rather, the

nonmoving party must come forward with specific facts showing the presence of a

genuine issue of material fact for trial and significant probative evidence supporting the

allegation. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). Once the moving party

has carried its burden under Rule 56(c), the party opposing summary judgment must do

more than simply show there is some metaphysical doubt as to the material facts. "In the

language of the Rule, the nonmoving party must come forward with 'specific facts

showing that there is a genuine issue for trial.'" Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed.R.Civ.P. 56(e)) (emphasis in Matsushita).

One of the principal purposes of the summary judgment rule is to isolate and dispose of

factually unsupported claims or defenses, and the rule should be interpreted in a way

that allows it to accomplish this purpose. Celotex Corp. v. Catrett, 477 U.S. 317 (1986).

                                              2
Findings of Fact

        When Konrad arrived at IACH on April 29, 2015, she had protein in her urine,

elevated blood pressure, elevated liver enzymes, and low platelets.1 These findings led to

a diagnosis of severe preeclampsia, which places a patient at risk for postpartum

hemorrhage and hypovolemia.

        Providers at IACH had labs drawn so that they could better assess Konrad’s

platelet count, in part because a low platelet count indicated a higher risk of bleeding and

IACH had limited blood supply.

        IACH nurses recommended that the hospital transfer Konrad to another facility,

such as Stormont Vail or KU, in part because of concerns that too few nurses were on

duty to care for Konrad as well as the other patients already under IACH’s care. Dr.

Brown, one of Konrad’s prenatal physicians, also supported a transfer, based on the risk

of bleeding, and the because the unit was very busy with limited staffing.

        But ultimately Dr. Brown agreed with the decision to keep Konrad. It is disputed

whether this resulted in any actual reduction in the level of service Konrad received.

Defendant contends that Konrad in any event received one-on-one treatment at IACH.




1 In the Pretrial Order, the parties have stipulated that ”[a]n initial machine count of Konrad’s platelets
resulted in a count of 102,” and a follow-up manual recount showed a platelet level of 165. The defendant
argues that a level of 165 is not low (Dkt. 98, at 3), but does not controvert that IACH doctors diagnosed
Konrad as suffering from severe preeclampsia.
                                                    3
       IACH physicians decided not to transfer Konrad. Instead she was admitted for

induction of labor. Apart from considering Konrad’s platelet level, IACH providers did

not order a blood coagulation study. IACH has no written policy, procedure or guideline

for the diagnosis, treatment and/or management of HELLP (hemolysis, elevated

enzymes, and low platelet) syndrome.

       The next day, Dr. Nicholas performed a C-section. Afterwards, according to

evidence cited by plaintiff, Konrad’s blood pressure slowly decreased, her heart rate

slowly increased, her urine output decreased, and she became extremely sleepy. The

defendant disputes this, noting evidence that Konrad’s blood pressure eventually

rebounded, her urine output was variable, and that Konrad was sipping broth at 6:30

p.m.

       After Konrad became unresponsive, was resuscitated, and had emergency

exploratory surgery, IACH transferred her to Stormont Vail.

       Drs. Bohman and Sibai state that a coagulation profile was required, and that if

performed, it would probably have been abnormal and shown the risk of postpartum

hemorrhage. The defendant denies plaintiff’s assertion that the coagulation profile was

triggered by the blood work showing low platelet, noting in particular Dr. Subai’s

deposition statement that a coagulation profile should have been given “irrespective of

the platelet count and everything else.”

       The court finds that a coagulation study was justified, at least in part, on the low

platelet results. Dr. Sibai was subsequently asked how the 1:30 p.m. blood draw

                                            4
“specifically required the coagulation study,” and responded: “The abnormalities in the

liver enzymes.” According to Dr. Bohman’s report, “[a] coagulation profile was required

due to the low platelet count,” and that the profile should have been taken the afternoon

or evening of April 29. Dr. Bohman believes that a maternal fetal medicine specialist

would have appreciated the significance of coagulation studies before delivery, and that

Konrad would have need blood products at or before delivery.

      Drs. Bohman and Sibai opine that a coagulation study would have allowed

providers to better understand Konrad’s condition, increase their level of contact, and

order serial blood counts. Dr. Bowman has stated that, after the C-section, a maternal

fetal medicine specialist would have recognized decreased blood pressure, increased

heart rate, and decreased urine output, along with administration of magnesium and

morphine, as signs and symptoms of postpartum hemorrhage requiring more intense

evaluation. Dr. Bowman states that, if Konrad’s providers had ordered coagulation

studies, ensured blood products were available, and provided for a maternal fetal

medicine specialist, she would not have experienced hypovolemia, anoxic brain injury,

and death.

      The hypovolemia resulted from Gretchen Konrad’s unrecognized post-partum

hemorrhage that resulted from coagulopathy related to her severe preeclampsia, HELLP

syndrome, and (possibly) acute liver disease.




                                           5
Conclusions of Law

       Defendant seeks dismissal of one element of plaintiff’s claim—that it was

negligent in failing to transfer Konrad to either Stormont Vail or KU. Defendant argues

plaintiff has failed to show the failure-to-transfer was a proximate cause of Konrad’s

injuries because the plaintiff’s designated experts, Drs. Bohman and Sibai, have no

personal knowledge of the actual conditions at either Stormont Vail or KU at the time the

transfer would have occurred. In support of its motion, defendant relies in particular on

Kenigsberg v. Cohn, 117 A.D. 2d 652 (N.Y. App. Div. 1986). Plaintiff, in opposing the

motion, cites in particular Esquivel v. Watters, 286 Kan. 292, 296, 183 P.3d 847, 850 (2008).

       Wheeler’s Rule 26 disclosures list only two witnesses from Stormont Vail who

might testify as to Konrad’s medical care—Dr. Ralph Park and Dr. Ernesto Cadorna. Dr.

Park was a surgeon at Stormont Vail with the “General Surgery/Trauma” service who

treated Konrad after her life-flight transfer from IACH. Dr. Cadorna was a hospitalist at

Stormont Vail who Dr. Park consulted regarding Konrad’s care.

       The plaintiff contends that Dr. Bohman can testify how specialists would have

treated Konrad. Dr. Bohman has no personal knowledge of how Stormont Vail or KU

would or could have treated Konrad if she had been transferred there on April 29-30,

2015. He has stated that, based on his experience, he expected that at Stormont Vail or

KU,

       [y]ou would have realized that the patient … was likely going to require
       various blood products of red blood cells, fresh frozen plasma,
       cryoprecipitate, platelets. And with those components that are readily

                                              6
        available, they could have then replaced those and ultimately, I think that
        her mode of delivery was going to be a cesarean whether she was at
        Stormont Vail or Irwin Hospital.

He further testified that at either KU or Stormont Vail:

        having known what her situation is, she would have had more intense
        physician contact where patients would have been hands-on visualized,
        blood counts would have been serially done to maximize the health and
        well-being of this patient in the postoperative environment.

        Asked about the grounds for his opinion that “the level of care, the availability of

physical blood product, physicians things would be at a higher level” at Stormont Vail is

based on his giving a diabetes lecture there a decade ago and remembering “their

physical plant” from that time.

        Dr. Bohman testified that his opinion is also based on his experience running a

transport service and high-risk pregnancy unit, his experience as a maternal fetal

medicine specialist, and his knowledge of the type of facility that has a level III maternity

unit.

        Dr. Baha Sibai, Wheeler’s other maternal-fetal medicine expert, when asked how

he could say that Stormont Vail or KU would have treated Konrad differently, testified

“I cannot answer this question.” Dr. Sibai based his opinion on his “expectation” of how

maternal fetal medicine specialist would have treated Konrad, and not on any direct

knowledge of how Stormont Vail or KU treat patients like Konrad. Dr. Sibai testified that

tertiary care facilities are distinguished from community hospitals like IACH as “[w]ell,

you know, tertiary care facilities where you have, you know, specialists, subspecialists,


                                             7
particularly ICUs that have expertise managing critical care and bleeding disorders and

so on.”

       Rather than focusing on particularized knowledge of the facilities at Stormont Vail

or KU, plaintiff submits that Drs. Bohman and Sibai may testify based on their knowledge

of the facilities offered by those type of institutions (Level III tertiary hospitals), in

contrast to IACH (a Level II community hospital).

       Level II facilities have obstetricians available at all times, limited blood

components, nurses with competence in Level II care, and Level II nurseries. Level III

facilities have maternal fetal medicine specialists with in-patient privileges available at

all times, large blood banks, nurses with competency in level III care and special training

and experience in managing complex maternal illnesses, and Level III nurseries.

       Dr. Sessions, Department Chief of the Obstetrics Unit at IACH during Konrad’s

treatment, testified that IACH and Stormont Vail differ in that Stormont Vail has an ICU.

The obstetricians who cared for Gretchen Konrad at IACH were not maternal fetal

medicine specialists.

       According to Dr. Bohman, based on his experience running a transport service and

high-risk pregnancy unit, his knowledge of the type of facility that has a Level III

maternity unit, and his visits to Stormont Vail, the failure to transfer Konrad to a tertiary

facility caused or contributed to cause her death. Dr. Sibai has testified that the failure to

transfer Konrad caused her death.



                                              8
       Dr. Bohman has testified that Stormont Vail would have accepted a transfer

request, and IACH Nurse Officer in Charge Cowles testified that she had been involved

in transfers from IACH to Stormont Vail and was not aware of any transfer request being

denied. Defendant’s OB/maternal fetal medicine expert, Dr. Richard Davis, testified that,

based on his experience working at a tertiary care center, the center “pretty much had an

open door” in accepting transfers.

       According to Dr. Bohman, a hospital such as Stormont Vail would have treated

patients similar to Konrad on a daily or every-other-day basis. If IACH had transferred

Konrad to Stormont Vail or KU, more likely than not, a maternal fetal medicine specialist

would have treated and managed her care before, during, and after her C-section. In

addition, according to Bohman, a specialist would have recognized the need for a blood

coagulation study. He testified that the records show “that there were most likely

coagulation issues,” and that “[a]t a hospital like Stormont Vail, this is a routine, common

event that they understand very quickly and easily how to institute the very best care.”

Asked if this meant such experiences were “monthly” events, Bohn responded, “At

Stormont, probably they would have seen some degree of this toxemia, I would say

almost on a daily to every-other-day basis.”

       The court finds that plaintiff presented sufficient facts to warrant trial on the claim

that a negligent failure to transfer Konrad was the proximate cause of her injuries. In its

Reply (Dkt. 98, at 11-12), the defendant posits several questions which may certainly

affect the ultimate weight to be accorded the opinions of Dr. Bohman and Sibai. But the

                                              9
court finds no grounds for determining that these experts’ conclusions should be

disregarded and the failure-to-transfer claim resolved by summary judgment. The

plaintiff’s experts have testified that they are aware of the type of resources available to

Level III facilities such as Stormont Vail and KU. The court finds that based on this

knowledge, their opinions as to the effect of the failure to transfer Konrad are admissible.

         Kenigsberg, cited by defendant, is a failure-to-transfer case, but other than that the

case bears little resemblance to the present action. In that case, the plaintiff alleged that

the defendant physician, Dr. Cohn, working at Maimonides Hospital erred in failing to

certify a transfer for an infant (who was suffering chest burns from a hot water spill) to

another hospital, Cornell Medical Center. The physician successfully treated the chest

injury with a skin graft, but the infant suffered scaring on the thigh, the source of the

graft.

         Several facts distinguish Kenigsberg. First, the parents in that case were free to

transfer the infant to Cornell and made arrangements to do so, until their insurer

indicated it would approve a transfer only if “the necessary treatment could not be

obtained at Maimonides. Cohn refused to provide such certification, correctly claiming, as

the evidence makes clear, that Maimonides was fully capable of rendering proper treatment.

Unable to obtain the certification, the Kenigsbergs were unwilling to go through with the

transfer, and instead permitted Cohn to go ahead with the operation.” 117 A.D.2d at 653

(emphasis added). That is, under the facts of the case, the transfer certification would

have required “an untruthful statement to an insurance company.” Id.

                                               10
       Second, the court stressed the speculative nature of plaintiff’s evidence of a better

result at Cornell. According to the court:

       the only testimony even remotely suggesting proximate cause was the
       statement by plaintiffs' expert that over-all results are “usually better” at
       specialized burn units such as Cornell. Given that there was no testimony
       that the skin graft procedure would have been done any differently at
       Cornell, such testimony falls far short of the necessary threshold showing
       for proximate cause, viz., that the conduct depriving the infant plaintiff of
       a better chance of success more probably than not resulted in her injury.

Id. at 653–54 (citation omitted).

       Here, it is not uncontroverted that Konrad’s treatment at IACH was the same as

what she would have received at Stormont Vail or KU. More importantly, the opinions

offered by Drs. Bohman and Sibai are far more specific in their explanation of how the

treatment at those facilities would have differed from that at IACH.

       Defendant attempts to distinguish Esquivel, the case cited by plaintiff, accurately

noting (Dkt. 98, at 13) that the case was not explicitly a failure-to-transfer case, but a claim

that a physician had failed to warn the parents of the gastroschisis, a fetal abnormality,

revealed in a sonogram. Allowing for that distinction, however, the case remains relevant

because it illustrates the standard for review of expert testimony at this stage of the

litigation, and the permissible grounds for such testimony.

       In Esquivel, the district court had granted summary judgment in favor of the

defendant Dr. Watters, and the Court of Appeals affirmed, finding that the plaintiffs had

failed to provide expert testimony that the failure-to-inform was the proximate cause of

the infant’s subsequent death. Before the Kansas Supreme Court, “the sole issue [was]

                                              11
causation element, i.e., whether the Esquivels supplied sufficient evidence of causation

through their expert, Dr. Harlan R. Giles.” 183 P.3d at 851. In his report, Dr. Giles stated

that if the doctor had timely reported the abnormality, the case could have been referred

to a maternal-fetal medicine specialist. The defendants argued that “it was

uncontroverted that his failure to refer his patient was not the cause of the injuries,” based

on Dr. Giles’ statement in his deposition that he “can’t think of anything concrete” when

asked if there was “anything that related to the delivery itself” that caused the infant’s

mortal injury. Id. at 850-51.

       The supreme court held that the exchange did not warrant discarding the

otherwise “clear opinion” that a fetal specialist referral and “a scheduled cesarean

delivery at a tertiary center such as Wesley Medical Center” would have prevented the

infant’s death. Id. The deposition colloquy was insufficient to warrant summary

judgment, because

       notwithstanding the cross-examination, Dr. Giles still held his opinion, to a
       reasonable degree of medical certainty, that Dr. Watters' breach caused the
       injuries. The fact that Dr. Giles did not personally observe the delivery or
       have other “concrete” proof of what exactly happened to the bowel during
       delivery would go to the weight of the expert's testimony. It would not
       render the expert's testimony so incredible as to justify summary judgment.

Id. at 851.

       The court finds a similar result is appropriate here. The questions raised by

defendant go to the weight to give the opinions of Drs. Bohman and Sibai. Because these




                                             12
experts have testified that they are familiar with the care Konrad would have received at

a level III maternity facility, they may provide evidence as to causation.

       IT IS ACCORDINGLY ORDERED this day of November, that the defendant’s

Motion for Partial Summary Judgment (Dkt. 90) is hereby denied.




                                          s/ J. Thomas Marten
                                          J. Thomas Marten, Judge




                                            13
